Opinión disidente emitida por el
Juez Asociado Señor Martín
en la cual concurren los Jueces Asociados Señores Pérez Pimentel y Martínez Muñoz
San Juan, Puerto Rico, a 20 de octubre de 1972
Disiento. En Pueblo v. Morales Romero, 100 D.P.R. 436 (1972), al referirnos al caso de Gómez Incera (1) dijimos:
“En Gómez Incera aparte de sugerir unas normas que deben seguirse en el procedimiento de identificación adoptamos la básica y fundamental doctrina establecida en los casos de Stovall (2) y Simmons (3) al efecto de que la determinación de si se ha violado el debido procedimiento de ley, en el proceso de identificación de un sospechoso, depende de la totalidad de las circunstancias que rodearon el procedimiento de identificación.”
Las normas de Gómez Incera (4) deben seguirse en todo lo que sea posible a los fines de que se cumpla con los requisitos del debido proceso de ley. Estamos contestes en que debe evitarse la práctica de presentar una sola persona ante un testigo para identificación. Pero dichas normas no deben constituir una camisa de fuerza que impida el que se consi-dere la totalidad de las circunstancias que rodearon el proce-dimiento de identificación, lo que podrá suplir la omisión en *929la observancia de cualesquiera de las normas de Gómez Incera.
Un cuidadoso análisis del testimonio del testigo principal de cargo, Félix Sierra Crespo, con respecto a la identificación del apelante revela los siguientes hechos. Que en la tarde del día de los hechos el apelante había estado en su negocio y había inquirido por el occiso. Que nunca había visto al ape-lante antes de ese día. Que el apelante vestía una ropa llama-tiva, color “orange” combinando la camisa con el pantalón. Que era un hombre joven, de más o menos 20 años de edad, alto, delgado y trigueño. Que por la noche, al ocurrir el tiroteo en su negocio volvió a ver al apelante, aunque un instante, con la misma ropa que vestía por la tarde. Surge de la prueba que dicho sitio de negocio era semioscuro, pero no oscuro; que el apelante estaba situado, mientras disparaba, a unos 16 pies de donde estaba parado el testigo, frente a una vellonera que proyectaba el resplandor de dos bombillas grandes además del de unas bombillas en colores dentro de la vellonera; que había luz además sobre una mesa de billar donde jugaban unos parroquianos consistente de una bombilla fuerte y una lámpara fluorescente; que había una luz rosada en la barra; todo ello en un local pequeño que mide 18 X 24 pies.
No nos olvidemos que el testigo Sierra Crespo está acos-tumbrado a la luz tenue del local. Es bien sabido que el ojo humano es una especie de cámara fotográfica que tiene una abertura ajustable para admitir luz. Esa función de ajuste la ejerce la pupila al dilatarse gradualmente a medida que va aumentando la oscuridad, lográndose así una mayor en-trada de luz. El matador al entrar al interior semioscuro del negocio, necesariamente tenía mayor dificultad que el tes-tigo para ajustar su visión en la oscuridad. Sin embargo, es en esa semioscuridad que se dirige a su víctima, quien se en-contraba sentada en una de las banquetas de la barra, al *930lado del testigo Ramón Rivera Arocho, procediendo a abalearla con una gran precisión, causándole tres heridas de bala.
Para el testigo Sierra Crespo, el apelante no era un des-conocido, ya que le había visto unas horas antes de ocurrir los hechos, y le volvió a ver, aunque por unos instantes, en la noche de ese mismo día mientras disparaba al occiso. Tan es así que el testigo, con anterioridad al arresto, pudo dar a la policía una descripción del apelante.
Cuando el testigo vio al apelante, por primera vez, en horas de la tarde, aquél estaba tranquilo, sosegado y sereno. La segunda vez que lo ve, o sea, al ocurrir el tiroteo, es in-dudable que las circunstancias le causaron sorpresa, pánico y confusión en un local de luz tenue, en medio de unos hechos que se desarrollaron en un instante. Es bien sabido, que un instante es todo lo que se requiere para reconocer una persona que ya se conoce anteriormente. De esta particularidad podemos los humanos dar fe. El testigo declara no tener duda de que el apelante es la misma persona que había visto en horas de la tarde. Quedó probada aún más su seguridad sobre la identidad del apelante cuando lo identifica al bajarse éste del automóvil de la policía donde venía el apelante en com-pañía de otras personas.
La mayoría concluye que no es creíble la declaración de Sierra Crespo al decir que había visto al apelante la tarde de los hechos. Esta conclusión pasa por alto el hecho de que en la misma madrugada de la comisión del delito el testigo dio a la policía una descripción de la identidad del matador, lo que lógicamente no habría podido hacer si no hubiera visto al acusado por la tarde. Más aún, nos inquieta la afirmación que hace la mayoría al efecto de que el testigo Sierra Crespo, movido por su afecto hacia el occiso, y en ánimo de fijar la responsabilidad sobre alguna persona en particular, declaró con prejuicio contra el apelante al decir en el juicio que “no conocía o había visto al apelante antes de ese día”, y que tales manifestaciones contradecían su declaración anterior ante el *931fiscal en el sentido de que “nunca lo había visto.” A nuestro juicio tal contradicción es inexistente y por el contrario ambos testimonios son compatibles. El testigo dijo, en efecto, que nunca había visto al apelante, o sea, refiriéndose, a nuestro juicio, a que nunca le había visto antes del día de los hechos. No podemos olvidar que las dos veces que el testigo vio al apelante acontecen el mismo día, no en días distintos. Su memoria, por lo tanto, estaba fresca. La aclaración de “ese día” que hace el testigo en el juicio disipa cualquier duda que pudiera existir en su anterior declaración ante el fiscal. Cabe observar que las manifestaciones del testigo ante el fiscal responden a unas preguntas específicas que éste le hiciera a aquél en aquella ocasión. No teniendo ante nos la naturaleza de las preguntas dirigidas al testigo por el fiscal al tomarle la declaración original no estamos en condiciones de analizar debidamente su declaración ante el fiscal. Cualquier inferencia que ahora podamos hacer de ello en contra de la prueba pre-sentada y no refutada, contradicha ni impugnada, es pura especulación.
Los hechos ya relatados fueron objeto de expresiones ante los miembros del jurado, los que vieron y oyeron los testi-monios, y quienes estuvieron en mejor posición que nosotros para apreciar la veracidad de los mismos. Los gestos, las inflexiones en la voz, los titubeos, así como la seguridad o certeza demostrada por los testigos ante el jurado deben' tener un gran peso para los miembros de este Tribunal, y es por ello que no es difícil hacer caso omiso de ello y sustituir su criterio por el nuestro. La opinión concurrente de los dis-tinguidos compañeros jueces de este Tribunal no concede importancia alguna a la prueba que tuvo ante sí el jurado de que el testigo Sierra Crespo había visto al acusado la tarde del día de los hechos, luego lo volvió a ver un instante en el momento de los hechos, y más aún ofreció a la policía una descripción del acusado en la misma noche de los hechos. Tal *932prueba ante la consideración del jurado le da confiabilidad a la identificación hecha en el juicio.
La doctrina establecida en los casos de Stovall y Simmons, supra, para la determinación de lo que constituye debido pro-cedimiento de ley en el proceso de identificación es algo amplia. La aplicación de dicha doctrina requiere, lógicamente, una determinación sobre los hechos particulares del caso específico. Tal determinación recae sobre los hombros del juzgador, cuya función envuelve discernimiento, objetividad, imparcialidad, percepción y sentido de justicia.
No obstante el criterio que expresamos en este disenso creemos que debe evitarse en lo que sea posible el que la confrontación que se efectúe en cualquier caso sea tan mar-cadamente sugestiva que resultare en un error irreversible de identificación, lo que claramente constituiría una violación del debido procedimiento de ley.
No tenemos duda, sin embargo, de que la identificación del apelante en el caso de autos cumplió con los requisitos del debido procedimiento de ley y que su convicción estuvo basada en la apreciación de todas las circunstancias que rodearon el proceso de identificación.
En relación con el señalamiento de la opinión concurrente en el sentido de que erró el tribunal sentenciador al no instruir al jurado sobre las normas sugeridas en Gómez Incera, nos parece que la determinación sobre el cumplimiento de dichas normas, a la luz de todas las circunstancias que rodearon el proceso de identificación, por ser una cuestión de derecho, competía resolverla al juez sentenciador quien en efecto la resolvió correctamente.
La sentencia apelada ha debido ser confirmada.

 Pueblo v. Gómez Incera, 97 D.P.R. 249 (1969).


 Stovall v. United States, 388 U.S. 293 (1967).


 Simmons v. United States, 390 U.S. 377 (1968).


 El caso de Gómez Incera fue resuelto aproximadamente un mes antes de que se efectuara la identificación que se impugna en este caso. Es conveniente señalar que dicho caso fue objeto de reconsideración, y no fue hasta el 5 de diciembre de 1969, seis meses después de ocurridos los hechos en este caso, que finalmente se dispuso de la reconsideración.